 

Careview Communications, Inc. 8-K [crvw-8k_062615.htm]

 

Exhibit 10.04

 

TRADEMARK SECURITY AGREEMENT

 

WHEREAS, CAREVIEW COMMUNICATIONS, INC., a Texas corporation (herein referred to
as “Grantor”), having an address at 405 State Highway 121 Bypass, Suite B-240,
Lewisville, Texas 75067, (1) has adopted, used and is using, or (2) has intended
to use and filed an application indicating that intention, but has not yet filed
an allegation of use under Section l(c) or l(d) of the Trademark Act, or (3) has
filed an application based on an intention to use and has since used and has
filed an allegation of use under Section l(c) or l(d) of the Trademark Act, the
trademarks, trade names, trade styles and service marks listed on the annexed
Schedule 1-A, which trademarks, trade names, trade styles and service marks are
registered, or for which applications for registration have been filed in the
United States Patent and Trademark Office (the “Trademarks”); and

 

WHEREAS, the Grantor has entered into a Guarantee and Collateral Agreement,
dated as of June 26, 2015 (said Guarantee and Collateral Agreement, as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”; capitalized terms used but not
otherwise defined herein having the meaning assigned to them in the Guarantee
and Collateral Agreement) in favor of the Agent, for itself and the Lender party
to the Credit Agreement ( the “Secured Creditors”); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor has
granted to the Secured Creditors a security interest in all right, title and
interest of the Grantor in and to the Trademarks, together with all prints and
labels on which said Trademarks have appeared or appear, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, and
the goodwill of the business symbolized by the Trademarks and the applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States of America, any State
thereof, or any other country or any political subdivision thereof, all whether
now or hereafter owned or licensable by Grantor, and all reissues, extensions or
renewals thereof, all Trademark licenses and all proceeds of all of the
foregoing, including, without limitation, any claims by Grantor against third
parties for infringement thereof, to secure the payment and performance of the
Secured Obligations.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further confirm, and put on the public
record:

 

Section 1.           Grant of Security Interest in Trademarks. Each Grantor
hereby grants to the Agent a security interest and continuing lien on all of
such Grantor’s right, title and interest in, to and under the following, in each
case whether owned or existing or hereafter acquired or arising and wherever
located (collectively, the “Trademark Collateral”):

 

(i)         all United States, State and foreign trademarks, service marks,
certification marks, collective marks, trade names, corporate names, d/b/as,
business names, fictitious business names, Internet domain names, trade styles,
logos, other source or business identifiers, designs and general intangibles of
a like nature and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, but not limited to, the
registrations and applications referred to in Schedule 1-A hereto (as such
schedule may be amended or supplemented from time to time),

 

(ii) the goodwill of the business symbolized thereby,

 

(iii) all rights corresponding thereto throughout the world,

 



 

 

 

(iv) all rights to sue for past, present and future infringement or dilution
thereof or for any injury to goodwill,

 

(v) all licenses, claims, damages, and proceeds of suit arising therefrom, and

 

(vi) all payments and rights to payments arising out of the sale, lease, license
assignment or other disposition thereof;







 

provided that the security interest granted under Section 2 hereof shall not
attach to, and the term “Trademark Collateral” shall not include any
applications for trademark filed in the United States Patent and Trademark
Office pursuant to 15 U.S.C. § 1051 Section 1(b), only to the extent that the
grant of a security interest therein would result in the abandonment,
invalidation or unenforceability of the trademarks matured from such application
or rights hereunder and only until evidence of the use of such trademarks in
commerce, as defined in 15 U.S.C. Section 1127, is submitted to, and accepted
by, the United States Patent and Trademark Office pursuant to 15 U.S.C. § 1051
Section 1(c) or 1(d), following which filing all such applications shall
automatically become Trademark Collateral.

 

Section 2.           Security Agreement The security interests granted pursuant
to this Trademark Security Agreement are granted in conjunction with the
security interests granted to the Agent pursuant to the Guarantee and Collateral
Agreement and each Grantor hereby acknowledges and affirms that the rights and
remedies of the Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are supplemental of, and more fully set forth
in, the Guarantee and Collateral Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
of any irreconcilable conflict between the terms of this Trademark Security
Agreement and the terms of the Guarantee and Collateral Agreement, the terms of
the Guarantee and Collateral Agreement shall control.

 

Section 3.          Grantor Remains Liable. Each Grantor hereby agrees that,
anything herein to the contrary notwithstanding, such Grantor shall assume
responsibility for the prosecution, defense, enforcement or any other necessary
or desirable actions in such Grantor’s reasonable business judgment in
connection with their Trademarks subject to a security interest hereunder.

 

Section 4.           GOVERNING LAW THIS TRADEMARK SECURITY AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.           Counterparts. This Trademark Security Agreement may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Trademark
Security Agreement shall become effective when the Agent has received
counterparts bearing the signatures of all parties hereto. Delivery of a
signature page of this Trademark Security Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of such Trademark Security Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 





IN WITNESS WHEREOF, the undersigned Grantor has duly executed or caused this
Trademark Security Agreement to be duly executed as of the date first set forth
above.



          CAREVIEW COMMUNICATIONS, INC.   a Texas corporation         By: /s/
Steven Johnson       Name: Steven Johnson       Title: President and CEO

 

 

 



 



Schedule 1-A to the TRADEMARK SECURITY AGREEMENT 

 

  Trademark     Application or
Registration Date     Application Serial No.
or Registration No.  

 

NetView

    June 16, 2009    

 

77377234

  MovieView     June 16, 2009     77377223   BabyView     June 16, 2009    
77377209   PatientView     June 16, 2009     77377200   FacilityView     May 26,
2009     77308398   SecureView     May 26, 2009     77308365   NurseView    
January 26, 2010     77308303   PhysicianView     May 26, 2009     77308283  
Virtual Bed Rails     May 15, 2012     85296883   CareView System     October 2,
2012     85298202   CareView Communications & Design     November 13, 2012    
85298239   EquipmentView     October 2, 2012     85298243   SitterView     April
2, 2013     85509600   View Products     February 26, 2013     85607044  
Virtual Chair Rails     April 2, 2013     85607063   CareView Networks     Jun.
25, 2013     85298241   ProcedureView           85298248   Bedview     May 07,
2013     85607074   GuestView     Oct. 01, 2013     85689134   CareView     Sep.
17, 2013     85689162   See The Possibilities     Nov. 05, 2013     85689183  
See The Possibilities     Oct. 15, 2013     85689193   See The Possibilities    
Oct. 22, 2013     85689206   See The Possibilities     Oct. 22, 2013    
85689217   NICUView     May 21, 2013     85729701   SerenityView     Oct. 15,
2013     85826803

 

 

